ORDER
The respondent is a member of the Bar of this State. On July 15, 1991, pursuant to our Rule 42-13, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware that he is the subject of an investigation of allegations that he has misappropriated and converted to his own use funds that he held as Trustee for Shalimar Albanese. Respondent’s affidavit further sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On July 17,1991, Disciplinary Counsel filed Respondent’s affidavit with the Court.
On July 22, 1991, Counsel for Respondent appeared before the Court.
Upon review of Respondent’s affidavit and the representations of counsel, we deem such an order appropriate.
Accordingly, pursuant to Supreme Court Rule 42-13, it is hereby ordered that the Respondent, Marvin A. Brill, be and he hereby is disbarred on consent from engaging in the practice of law.